Citation Nr: 0515168	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  99-11 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Service connection for fibromyalgia.  


REPRESENTATION

Veteran represented by:	Montana Veterans Affairs 
Division


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1974 to March 1978.               

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in February 
1999 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fort Harrison, Montana.  


FINDING OF FACT

The veteran's fibromyalgia disorder is not related to active 
service.  


CONCLUSION OF LAW

The veteran's fibromyalgia disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter - VA's Duty to Notify and Assist 

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act (VCAA) and 
other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate a claim for benefits and further 
allocate the responsibility for obtaining such evidence.  The 
VCAA further provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002). 

The record indicates that the veteran has been fully apprised 
of what evidence would be necessary to substantiate his 
claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was provided with a copy of the original 
rating decision dated in February 1999 setting forth the 
general requirements of then-applicable law pertaining to 
service connection, and what evidence was necessary to 
substantiate his claim.  The general notification was 
reiterated in the Statement of the Case dated in April 1999, 
and in three Supplemental Statements of the Case dated in 
December 1999, May 2002, and January 2005.  

In specific compliance with the Court's ruling in Quartuccio, 
the veteran was advised of the evidence that would 
substantiate his claim, and the responsibility for obtaining 
it, by letter dated in February 2004.  See 38 U.S.C.A § 
5103(b) (West 2002) (providing in substance that after 
notification to the claimant under the VCAA of any 
information that was not previously provided, if such 
information or evidence is not received within one year from 
the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application); PVA v. 
Secretary of Veterans Affairs, 345 F. 3d 1334 (Fed.Cir. 
2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 5103A 
(a), (b) and (c) (West 2002).  In particular, VA obtained 
private and VA medical records, as is detailed below.  VA has 
also conducted necessary medical inquiry in an effort to 
substantiate the claim.  38 U.S.C.A.§ 5103A (d) (West 2002).  
The veteran was afforded several VA medical examinations 
conducted by medical care professionals.     

The Board finds that VA has done everything reasonably 
possible to assist the veteran with regard to his claim.  In 
the circumstances of this case, additional efforts to assist 
the veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.  Given the extensive 
development undertaken by the RO, the Board finds that the 
record is ready for appellate review.  

The Board has carefully considered whether further 
notification should be accorded to the veteran of what 
evidence would substantiate his claim, in light of the recent 
opinion of Pelegrini v. Principi, 18 Vet. App 112 (2004).  In 
that decision, The United States Court of Appeals for Veteran 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ, 
or RO in this case) decision on a claim for VA benefits.  

In the present case, the veteran made his claim in July 1998.  
The RO adjudicated the claim in February 1999.  Only after 
that rating action was promulgated did the RO, in February 
2004, provide notice to the claimant - in the form of a 
letter - regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant and what 
information and evidence will be obtained by VA.  Because the 
VCAA notice in this case was not provided to the veteran 
prior to the initial RO adjudication of the claim, the timing 
of the notice does not comply with the express requirements 
of the law as found by the Court in Pelegrini.  While the 
Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 18 Vet. App at 121.  
On the other hand, the Court acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the veteran.  Id.  

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, strictly following the express holding in Pelegrini 
would require the entire rating process to be reinitiated 
when notice was not provided prior to the first agency 
adjudication.  This could not have been the intention of the 
Court; otherwise it would not have taken "due account of the 
rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369, 1374-75 (Fed.Cir.2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  
In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the Court in Pelegrini, for the veteran to overcome.  
Pelegrini, 18 Vet. App at 112.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in February 2004 was 
not given prior to the first AOJ (RO) adjudication of the 
claim, the notice was provided by the AOJ (RO) prior to the 
final transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.     

Therefore, notwithstanding Pelegrini, to decide the appeal at 
this time would not be prejudicial error to the veteran.  

The Board also takes particular note that the Court in 
Pelegrini held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In the instant case, the February 2004 VCAA notice letter 
satisfied this "fourth element."  The Board also finds that 
the veteran was otherwise fully notified of the need to give 
to VA any evidence pertaining to his claim.  As described 
above, the RO advised him of this by way of the rating 
decision, the Statement of the Case, and the Supplemental 
Statements of the Case.    

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

In sum, to allow the appeal to continue would not be 
prejudicial error to the veteran.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369, 1374-75 (Fed.Cir.2004); see also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) 
(observing that the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby).

The Merits of the Claims for Service Connection 
 
A.	Background

While serving on active duty in September 1977, the veteran 
was diagnosed with fibromyositis after complaining of mid-
back pain.  Service medical records reference back pain at 
T8-T10.  The record also shows that medical personnel treated 
the veteran with ethylchloride spray.  Other service medical 
records note additional complaints of pain, making reference 
to arthralgia in December 1975, body aches in February 1976, 
and spine discomfort in December 1976.  

In the Report of Medical History completed just before the 
veteran's separation from service, the veteran noted problems 
related to his back and other musculoskeletal areas.  In the 
Physician's summary section of the report, it is noted that 
the veteran had experienced leg cramps, knee pain, and pain 
in his left foot which he fractured during active service in 
1975.  In the Report of Medical Examination, however, the 
examiner noted the veteran's feet as the only relevant 
abnormality.    

In October 1978, the veteran claimed service connection for a 
back disorder, particularly referencing the treatment he 
received while in service.  The RO denied the veteran's claim 
in a February 1979 rating decision.  

Private treatment records reflect complaints of chest pain in 
February 1990 (by November 1996, private physicians had 
diagnosed the veteran with coronary heart disease), a 
notation of multiple arthralgias in August 1990, and 
complaints of back and side pain in April 1997.     

The veteran filed a service connection claim for fibromyalgia 
in July 1998.  

At his June 1999 RO hearing, the veteran testified that 
during service he experienced pain in his right shoulder that 
prevented him from sleeping at night.  He reported that his 
elbows, back, and other joints would hurt from time to time 
and walking caused knee pain.  (Transcript, pages 1-3).  He 
testified that at times the pain would be so intense that he 
could not move and it felt like someone was driving a needle 
through him.  The veteran's spouse testified that during the 
pain attacks, the veteran sometimes had to leave work.  The 
veteran stated that the pain came and went and attacked in 
different places.  It was not constant pain in one part of 
the body.  The veteran stated that he was told in 1977 to 
treat his pain with massage and had continued that method of 
treatment until the present, but it was no longer working.  
He also stated that during his military service, he used a 
lot of vibrating equipment and heavy lifting.  (Transcript, 
pages 4-10).  

The record contains five medical nexus opinions addressing 
the veteran's claim.  

First, a July 1999 VA physician stated that the in-service 
diagnosis of fibromyositis "[r]eflects SAME PROCESS as 
patient is currently experiencing!  Current dx of 
fibromyalgia directly related to active duty time as 
confirmed in note of Sept 1977[.]"    

Second, in a November 1999 VA examination, the examiner 
opined that he was unable to make a diagnosis of fibromyalgia 
and noted that the veteran presently did not have the tender 
points seen with fibromyalgia, nor were his symptoms 
compatible with fibromyalgia.  The examiner also opined that 
the veteran's presentations in the 1970's were not at all 
suggestive of fibromyalgia.    

Third, following a Board remand in September 2000, VA 
conducted another compensation examination in February 2001.  
The examiner did not comment on whether the veteran had 
fibromyalgia, or whether such a disorder would be related to 
active service.  In a February 2000 addendum, the same 
examiner stated that the veteran more likely than not had 
fibromyalgia.  In a later addendum dated in April 2002, the 
same examiner stated that he was unqualified to provide a 
nexus opinion, and recommended that the case be referred to a 
specialist.  

Fourth, the RO then referred the case to a Family Nurse 
Practitioner in May 2002.  The nurse examiner stated that it 
is more likely than not that the veteran's fibromyositis in 
1977 related to ulcer problems rather than current symptoms 
of fibromyalgia.  

Fifth, following certification of the veteran's appeal to the 
Board, the Board requested an additional opinion from an 
independent medical expert.  This expert, a specialist in 
Rheumatology and Immunology and an associate professor at the 
University of Miami School of Medicine, stated the following: 
fibromyalgia is a disorder characterized by diffuse 
generalized pain in the musculoskeletal system; the veteran's 
in-service complaints of pain were not compatible with a 
diagnosis of fibromyalgia because his pain was localized to a 
single area of the body; based on the use and efficacy of the 
ethylchloride spray, the veteran's pain most likely related 
to a paraspinal muscle spasm; the treating physician erred in 
September 1977 by not using the term myofascial pain because 
the veteran had local pain relieved by local treatment; and 
finally, that the veteran's subsequent complaints of 
musculoskeletal pain are unrelated to the veteran's diagnosis 
of fibromyositis while in active service.     

B.	Laws and Regulations  	

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2004).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2004).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding any of these three elements, the veteran 
is accorded the benefit of the doubt.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55-56 (1990).

C.	Analysis

The Board finds the evidence in balance on the question of 
whether the veteran has a current fibromyalgia disorder.  38 
U.S.C.A. § 5107(b).  The November 1999 VA examiner found no 
fibromyalgia disorder.  And the July 2003 independent medical 
expert avoided characterizing the veteran's disorder as 
fibromyalgia, relying instead on the term "musculoskeletal 
complaints."  But the July 1999 examiner found such a 
disorder as did the February 2001 VA examiner in his February 
2002 addendum.  And the May 2002 examiner seems to 
acknowledge the existence of a current disorder in using the 
term "fibromyalgia symptoms" in her opinion.  Hence, there 
is an approximate balance of positive and negative evidence 
regarding the first element of Pond.  As such, the Board 
grants the veteran the benefit of the doubt, and finds that 
he has a current fibromyalgia disorder.  38 U.S.C.A. § 
5107(b).  The first element of Pond is therefore satisfied.  
Pond, 12 Vet. App. at 346.  

The second element of Pond is also satisfied.  Service 
medical records show incurrence in service of knee, leg, 
back, shoulder, and foot pain, body aches, and arthralgias.  
Pond, 12 Vet. App. at 346.

The Board finds, however, that the evidence of record 
preponderates against the veteran's claim that his in-service 
pain relates to his current fibromyalgia disorder.  The 
record does not satisfy the third element of Pond therefore.  
Pond, 12 Vet. App. at 346.  

The Board recognizes that the record contains evidence of a 
nexus between the current disorder and the in-service 
complaints of pain.  The veteran and his spouse testified in 
June 1999 about the veteran's physical pain during and after 
service.  Objective medical evidence shows that the veteran 
experienced pain between his separation from service and the 
date of his claim in 1998.  See 38 C.F.R. § 3.303(b)(if a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection).  And in 
the July 1999 opinion, the VA examiner clearly made the 
connection between current symptoms and service.  This 
supporting evidence, countered by the November 1999 and May 
2002 negative nexus opinions, effected a balance between 
positive and negative evidence with regard to whether in-
service pain related to current fibromyalgia.  At this point 
in the claim's development, the evidence of record was in 
equipoise.  See 38 U.S.C.A. § 5107(b).

The July 2003 independent medical expert's opinion shifted 
the preponderance of the evidence against the claim, however.  
This examiner, the only specialist of record to comment on 
the veteran's claim, stated clearly that the veteran's in-
service complaints were not fibromyalgia, and that his 
service is not related to his current complaints of pain.  In 
support of her conclusions, the examiner contrasted the 
veteran's in-service pain, localized in nature, with 
medically-accepted assumptions about fibromyalgia (or its 
synonym fibromyositis) as a musculoskeletal system disorder 
characterized by diffuse generalized pain.  Based on the 
localized quality of the veteran's pain, the examiner opined 
that the service medical personnel treating the physician in 
1977 misdiagnosed the veteran in using the term 
fibromyositis.  Rather, the examiner stated, myofascial pain 
would have been a more appropriate assessment.  

In the Board's assessment, the July 2003 medical nexus 
opinion is buttressed by a factual predicate, detailed 
reasoning, and specific and clear conclusions.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  And the opinion 
demonstrates that the examiner reviewed the claims file.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  By contrast, 
the positive July 1999 nexus opinion is based on a clinical 
note initially drafted by a university student.  Against 
accepted medical convention, the student applied a 
fibromyalgia diagnosis for localized pain in the veteran's 
"shoulder girdles.  Pain moves between shoulder."  The 
supervising physician then rendered his nexus opinion without 
the benefit of a full compensation examination, and did so in 
a three sentence paragraph devoid of analysis and discussion 
of the veteran's entire claims file.  Though the examiner 
noted the veteran's in-service back pain, the Board cannot 
know whether he reviewed all evidence associated with the 
file or based his opinion partly on the veteran's 
recitations.  While a physician is competent to render 
medical opinions, such competence does not extend to the 
factual underpinnings of the opinion.  See Swann, 5 Vet. App. 
at 233 (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993)(the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant).  Accordingly, the Board 
gives this opinion limited probative value vis a vis the July 
2003 opinion from the independent medical expert.      

Hence, the preponderance of the evidence is against the 
veteran's claim that a current fibromyalgia disorder relates 
to his in-service complaints of pain.  The benefit-of-the-
doubt rule does not apply to the third element of Pond 
therefore.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).










ORDER

Entitlement to service connection for fibromyalgia is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


